Citation Nr: 0511375	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 1973 
and from December 1973 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied TDIU.  The veteran filed a notice of 
disagreement (NOD) in December 2002 and the RO issued a 
statement of the case (SOC) in February 2003.  The veteran's 
substantive appeal was filed in March 2003.

The veteran testified before a local hearing office at the RO 
in April 2003; a transcript of that hearing is of record.

In April 2004, the Board remanded the issue on appeal for 
additional development.  After undertaking development, the 
RO continued the denial of the claim (as reflected in a 
January 2005 supplemental SOC (SSOC)), and returned the 
matter to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
an enlarged heart with left ventricular dysfunction, rated as 
60 percent disabling; and hypertension, rated as 20 percent 
disabling.

3.  Information obtained from the veteran's wife in December 
2003 indicated that he was working as a contractor.

4.  Although the veteran asserts that he is unemployable due 
to service-connected disability, the only competent and 
persuasive evidence on the matter of his employability 
indicates that the veteran's service-connected disabilities 
do not prevent him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal for a 
higher initial rating for lumbar strain with lumbago has been 
accomplished.  

Through February 2003 SOC, May 2003 and January 2005 SSOCs, 
and the RO's letters of September 2002 and May 2004, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim. 

The Board also finds that the notice letters of September 
2002 and May 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
also requested that he identify and provide the necessary 
releases for any medical providers from whom he wished the RO 
obtain medical records and consider evidence.  The veteran 
was also advised to submit relevant evidence in his 
possession and that he was ultimately responsible for 
ensuring that requested records were received.  Pursuant to 
the aforementioned documents, the veteran has also been 
afforded the opportunity to present evidence and argument in 
support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the February 2003 SOC, and May 
2003 and January 2005 SSOCs explaining what was needed to 
substantiate the veteran's claim and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its September 2002 and May 2004 letters.  Medical 
records identified by the veteran have been obtained and 
associated with the claims file.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  Either 
obtained or submitted and associated with the claims file are 
private medical records, VA Medical Center (VAMC) medical 
records, a VA examination report, and a copy of a hearing 
transcript.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  In fact, the RO was notified in January 
2005 that the veteran had no additional evidence to support 
his claim.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.



II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).

The veteran's service-connected disabilities consist of an 
enlarged heart with enlarged left ventricular dysfunction, 
rated as 60 percent disabling; and hypertension, rated as 20 
percent disabling.  The combined rating for these 
disabilities is 70 percent and, thus, meets the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, meeting the minimum percentage requirements, alone, 
does not provide a sufficient basis for award a TDIU; as 
indicated above, employability must also considered.  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

Notwithstanding that fact that the veteran was initially 
unemployed in August 2000 due to a work-related injury and 
was in receipt of worker's compensation from that time with 
benefits estimated to cease in May 2003, he contends that he 
has been wholly unemployable due to his service-connected 
disabilities since August 2000.  In the present case, 
however, there simply is no objective evidence that the 
veteran's service-connected disabilities prevent him from 
securing and following substantially gainful employment.  
Rather, the only competent and persuasive evidence on the 
matter of his employability indicates that the veteran's 
service-connected disabilities do not prevent him from 
engaging in substantially gainful employment.

A review of the veteran's vocational rehabilitation folder 
reflects that it was tangible for the veteran to obtain and 
maintain substantially gainful employment.  The records show 
that the veteran entered vocational rehabilitation with the 
VA early in 2001.  In July 2001, this program was 
interrupted, at the veteran's request, due to convalescence 
from knee surgery.  He expressed an interest in resuming his 
classes in Spring 2003.  Possible employment options based on 
his course of study included health inspector.  Starting 
salaries for such positions were estimated to be 
approximately $23,000 a year.  Although he enrolled in two 
classes, he later withdrew from the classes and suspended the 
study program until the Fall semester, citing personal issues 
and stress due to unemployment.  Rehabilitation counselors 
made attempts to contact and meet with the veteran from 
September 2003 to March 2004; however, the attempts were 
unsuccessful.  Although his academic performance was not 
good, there is no indication that rehabilitation counselors 
believed that he was not employable.  

Private medical records from Thomas P. Gross, M.D., dated in 
April 2002, indicate the veteran was seen for a preoperative 
appointment prior to right knee replacement.  The physician 
indicated that an earlier appointment was cancelled due to 
cardiac abnormalities, but that Dr. Roberts had since cleared 
him.  While cardiac symptoms may have briefly delayed the 
veteran's knee surgery, it does not mean that those same 
symptoms would have prevented him from obtaining employment.  
Notably, the veteran was later cleared for surgery, thus, his 
heart disability proved not to be an obstacle.  

VAMC records dated in December 2002 show the veteran was 
briefly hospitalized with chest pain.  Findings revealed 
normal coronaries, minimal branch vessel disease, and normal 
left ventricular function.  

The veteran and his wife testified before a local hearing 
officer in Columbia, South Carolina in April 2003.  The 
veteran stated that he was hospitalized overnight two months 
earlier with chest pain.  He stated that the heart medication 
he took make him drowsy, which limited his ability to drive, 
but that no one had ever told him that he could not work due 
to his heart condition nor was he told what he could or could 
not do.  He could get winded after walking about one-quarter 
of a mile and did not try to exert himself.  The veteran also 
stated that he had not attempted to find employment since his 
knee surgery in 2000.  The veteran's wife testified to his 
drowsiness.

A statement from the veteran's representative dated in 
December 2003 indicates that the veteran's wife reported that 
he was currently working as a contractor in Iraq.  

The veteran underwent a VA examination in November 2004.  He 
then reported nosebleeds that he believed were related to 
hypertension and a little shortness of breath when he had 
extra heartbeats.  The veteran could not undergo a stress 
test due to his nonservice-connected knee disability.  He 
indicated his blood pressure was normally around 114/80, but 
on examination it was 213/111, 196/100, and 199/100.  The 
veteran claimed to have taken his blood pressure medicine 
that morning.  The physician indicated that there were no 
other effects on the veteran's usual occupation or daily 
activities.  The assessment was hypertensive heart disease 
that was minimally symptomatic and uncontrolled hypertension.  
The opinion was that the degree of heart disease should not 
prohibit the veteran from performing occupations that were 
not physical in nature, such as real estate or insurance 
salesman.  The veteran was considered basically asymptomatic 
as long as he was not trying to perform physical activities.  
Even with mild physical activity, he would probably remain 
asymptomatic.

The overall objective evidence supports a finding that the 
veteran is capable of securing and following substantially 
gainful employment.  An obvious indicator of this fact was 
his apparent employment in December 2003.  While it is not 
known if that employment continues, it is a good indicator 
that he is at least capable of obtaining gainful employment.  
Although the Appeals Management Center (AMC) did not follow 
through on the Board's request for current employment 
information, such information is not outcome determinative, 
particularly in light of all of the evidence against the 
claim that is discussed in this decision. 

Another indication of employability was his participation of 
the vocational rehabilitation program.  His acceptance into 
the program shows that he was considered employable.  As 
noted, his failure to complete the program was due to his 
apparent decision not to continue with the program.

The November 2004 VA physician's opinion also indicates 
employability.  Although the veteran's blood pressure was 
uncontrolled, his heart disability was asymptomatic and the 
physician considered him capable of gainful employment.

Also of note was testimony from the veteran that physicians 
never told him that he was not capable of working.  While it 
may be his heartfelt belief that his service-connected 
disabilities prevent him from working, the evidence suggests 
otherwise.  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicated above, the competent 
medical evidence in this case simply does not support the 
veteran's assertions.

For all the foregoing reasons, the Board must conclude that 
the weight of the competent and persuasive evidence supports 
a findings that the veteran is mentally and physically 
capable of securing and maintaining gainful employment.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


